14 F.3d 597NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Malcolm BRIGHT, Defendant-Appellant.
No. 93-5064.
United States Court of Appeals, Fourth Circuit.
Argued Oct. 28, 1993.Dec. 28, 1993.

Appeal from the United States District Court for the District of South Carolina, at Columbia.
Fred Henderson Moore, for appellant.
Kelly E. Shackelford, Assistant United States Attorney, for appellee.
J. Preston Strom, Jr., United States Attorney, for appellee.
Before WIDENER, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
A jury convicted Malcolm Bright of carrying and using a firearm during and in relation to a drug trafficking offense, in violation of 18 U.S.C. 924(c).*  Bright presents four issues for our review:  whether the district court erred in denying Bright's motion to suppress the firearm in his possession at the time of a drug sale;  whether the district court erred in excusing a juror due to a death in her family, and proceeding with eleven jurors;  whether the district court erred in denying Bright's motion for downward departure from the Sentencing Guidelines;  and whether the district court erred in denying Bright's motion to dismiss.


2
We have reviewed the issues, studied the record and briefs, and heard oral argument.  We find no error in the district court's denial of Appellant's motions and we find Appellants other arguments to be without merit.  Therefore, we affirm the judgment of the district court.  United States v. Bright, No. CR 92-169 (D.S.C. January 7, 1993) (J.A. at 172-75.)

AFFIRMED


*
 Bright pled guilty to the underlying drug trafficking offense in state court and was sentenced to ten months imprisonment